DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-10, 13-15  are rejected under 35 U.S.C. 102(a1) as being anticipated by Kornilovich (WO2011/146145).
Kornilovich teaches a fluid dispensing device comprising:
Claim 1:
a plurality of fluidic actuators (0021);
a plurality of sense measurement storage elements to store sense
 measurement indicators for indicating whether sense measurement is to be
        performed for fluidic actuators of the plurality of fluidic actuators (claim 6); and
a controller to:  control setting of the sense measurement indicators in the sense

sense measurement (claims 1, 5; [0022]; figures 9, 12).
	
	Claim 8:
The fluid dispensing device of claim 1, wherein the sense measurement
storage elements are arranged in a chain of sense measurement storage elements,
further comprising:  a propagate path to propagate a sense select indicator along the chain; and a decoder to: determine whether an activate data for a fluidic actuator or a group of
fluidic actuators is active; and in response to determining that the activate data for a fluidic actuator or  a group of fluidic actuators is active, load a value of the sense select indicator at a
 respective point in the chain into a respective sense measurement storage element
 in the chain (paragraphs 0021, 0035).

Claim 9:
The fluid dispensing device of claim 8, wherein the decoder is to:
 in response to determining that the activate data for a fluidic actuator or a
 group of fluidic actuators is inactive, prevent loading of a value of the sense select
indicator at a respective point in the chain into a respective sense measurement
 storage element in the chain (paragraph 0035).

Claim 10:
The fluid dispensing device of claim 8, wherein the loading of the value of the sense select indicator at the respective point in the chain into the respective sense measurement storage element in the chain is responsive to a control signal from the controller (paragraph 0035).

Claim 13:
A fluidic die comprising: a plurality of fluidic actuators arranged as primitives of fluidic actuators;  a plurality of activate data storage elements to store activate data indicators to
    indicate whether or not respective fluidic actuators or primitives are to be enabled for
    activation; a plurality of sense measurement storage elements to store sense
    measurement indicators to indicate whether or not respective fluidic actuators or
    primitives are to be subject to a sense measurement; and a controller to:
    control setting of the sense measurement indicators in the sense
    measurement storage elements to select which fluidic actuator is to be subject to a sense       measurement (claims 1, 5; paragraph 0022; figures 9, 12; claim 6; paragraphs 0021 and 0035).

Claim 14:
The fluidic die of claim 11, wherein the controlling comprises:
shifting a sense select indicator through a chain of the sense measurement storage elements,        or propagating the sense select indicator using logic gates associated with respective fluidic actuators or primitives (claim 14; paragraph 0035).

Claim 15:
A fluid dispensing system, comprising:
 a device support to receive a fluid dispensing device comprising fluidic
actuators and sense measurement storage elements to store sense measurement
 indicators that select fluidic actuators to be subject to a sense measurement; and
 a controller to:

 measurement storage elements to select a fluidic actuator or group of fluidic
 actuators to be subject to a sense measurement; and
 change the values of the sense measurement indicators in the sense
measurement storage elements to select a different fluidic actuator or group of fluidic
actuators to be subject to a sense measurement (abstract, paragraphs 0026, 0030, 0033, 0035,   0040; figure 1, claims 1, 5, 6).

Allowable Subject Matter
Claims 2-7, and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMSON D NGUYEN whose telephone number is (571)272-2259.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAMSON D NGUYEN/ Primary Examiner, Art Unit 2853